Mr. Justice McLEAH
delivered the opinion of the court.
This is a writ of error to the Circuit Court for the eastern district of Louisiana. ’
The action was brought on a judgment rendered by the Supreme Court of Louisiana; certain matters were set up in the Circuit Court, as a defence, all of which were overruled, and judgment was entered for eighteen hundred and ten dollars, .with interest and costs. The only errors assigned in this court, on which a reversal of the judgment of the Circuit Court is prayed, are: 1, that at the time suit was -brought on the judgment, in the Circuit Court, an execution had been issued on the same judgment in the State court, which was in full force, and on which a' seizure had been made; and 2, that the Circuit Court erred in holding, that the indebtment was not founded on a Louisiana contract. .
These exceptions were not taken in the progress of the trial in the Circuit Court, and do not appear , on the record. The *69fact that an execution was issued and returned appears in tfre record of the State court, hut it was not made a part of the record of the Circuit Court, by hill of excéptions, and it can-, not now he noticed. There is no ground of error on the face of the record, for the aetion of this court.' The judgment of the Circuit Court is affirmed with ten per cent, damages.